Case 2:19-cv-00114-JLB-NPM Document 117 Filed 09/29/20 Page 1 of 6 PageID 1432




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 HOLLEY JONES,

              Plaintiff,

 v.                                             Case No.: 2:19-cv-00114-JLB-NPM

 ANDREW BARLOW and CHRISTIAN
 ROBLES,

              Defendants.
                                         /

                                        ORDER

       Defendants Andrew Barlow and Christian Robles, both officers in the Fort

 Myers Police Department, move for clarification (Doc. 115) regarding this Court’s

 order on September 22, 2020, denying their motion for summary judgment as

 moot, (Doc. 114). The Court grants Defendants’ motion, vacates its prior order from

 September 22, 2020 (Doc. 114), reinstates Defendants’ motion for summary

 judgment (Doc. 109), and clarifies the nature of this lawsuit as it presently stands.

 More specifically, the Court clarifies that Defendants are being sued in both their

 individual and official capacities based on the course of proceedings—although this

 fact is not at all clear from the operative pleadings, and the question of capacity

 should have been addressed much earlier in the case.

       According to Plaintiff Holley Jones’s amended complaint, he was unlawfully

 tasered, arrested, and detained by Defendants while shopping at a 7-Eleven. (Doc.

 15.) He also claims that Defendants are responsible for a malicious prosecution

 against him. (Id.) Based on these allegations, Mr. Jones brings five counts against
Case 2:19-cv-00114-JLB-NPM Document 117 Filed 09/29/20 Page 2 of 6 PageID 1433




 Defendants under 42 U.S.C. § 1983. Although Mr. Jones’ complaint names

 Defendants, it does not specify in which capacity they are being sued. Determining

 whether a defendant is being sued in their individual or official capacities is

 particularly important in section 1983 cases. See Kentucky v. Graham, 473 U.S.

 159, 165 (1985) (explaining that personal-capacity suits impose personal liability on

 officials, whereas official-capacity suits are another way of pleading an action

 against the government entity associated with the official).

       For their part, Defendants did not seek any clarification of what capacity

 they were being sued under—even though they were clearly confused. For instance,

 their answer to the amended complaint was filed only in their official capacity and

 not in their individual capacity, (Doc. 33 at 1), which is contradictory to their

 subsequent assertion of qualified immunity as an affirmative defense. See Hill v.

 Dekalb Reg'l Youth Det. Ctr., 40 F.3d 1176, 1185 n.16 (11th Cir. 1994) (explaining

 that qualified immunity is only available to defendants sued in their individual

 capacity), overruled in part on other grounds, Hope v. Pelzer, 536 U.S. 730, 739 n.9

 (2002). Defendants’ answer was signed by a City Attorney with the City of Fort

 Myers (“the City”). (Doc. 33 at 12.) Moreover, the attorneys who purport to

 represent the City (one of whom signed the City’s eventual motion for summary

 judgment) initially filed notices of appearance on behalf of Defendants. Shortly

 thereafter, they filed corrected notices indicating that they were only appearing for

 Defendants in their official capacity. (Docs. 84–87.)




                                            2
Case 2:19-cv-00114-JLB-NPM Document 117 Filed 09/29/20 Page 3 of 6 PageID 1434




       In any event, the City has clearly assumed that Defendants are being sued in

 both their personal and official capacities; that much is clear from how this case has

 proceeded. At this late stage, Mr. Jones has been deposed, and he testified that he

 intended to sue Defendants in both capacities. (Doc. 111-7 at 101:16–102:4.)

 Expert witnesses have apparently been retained and deposed on the question of

 whether the events in this case resulted from an unlawful policy or custom by the

 City—this would only be relevant if Defendants were being sued in their official

 capacities. (Doc. 111-9.) Mr. Jones was permitted to notice a deposition of the City

 on topics such as training, protocol, policies, and procedures. (Doc. 71.) Again, this

 would only be relevant if Defendants were being sued in their official capacities.

       On September 20, 2020, Defendants moved for summary judgment based on,

 among other things, the defense of qualified immunity (which, once again, is only

 available to them in their individual capacities). (Doc. 109); see also Hill, 40 F.3d at

 1185 n.16. The day after Defendants filed their motion for summary judgment, the

 City—which is not a named party—filed its own summary judgment motion in an

 “abundance of caution.” (Doc. 111 at 2.)1 Because the City was not a named party,

 its motion was docketed as a second motion for summary judgment on behalf of

 Defendants, with no reference whatsoever as to capacity.



       1 Apparently, the City was unsure if the amended complaint’s boilerplate
 reference to Defendants as employees of the City who were acting under color of
 state law may have implicated the City in the lawsuit. (Doc. 15 at ¶¶6–7; Doc. 111
 at 2). A review of settled law might have cleared up this confusion at an earlier
 phase. See Graham, 473 U.S. at 165 (“Personal-capacity suits seek to impose
 personal liability upon a government official for actions he takes under color of state
 law.” (emphasis added)). This is basic section 1983 law.


                                            3
Case 2:19-cv-00114-JLB-NPM Document 117 Filed 09/29/20 Page 4 of 6 PageID 1435




       To compound the confusion, Defendants’ motion for summary judgment had

 to be corrected because their counsel initially filed it on behalf of terminated

 parties; the correction was made on the same day that the City’s motion for

 summary judgment had been filed. As such, on September 22, 2020, the Court

 entered an endorsed order denying Defendants’ motion for summary judgment as

 moot (Doc. 109) because it believed that they had merely filed a corrected motion.

 In fact, the second summary judgment motion was an entirely separate motion for

 summary judgment by the City filed “in abundance of caution”—apparently because

 the City is still not sure if it is being sued. (Doc. 111.) Defendants now move for

 clarification (Doc 115) and the Court obliges.

       “When it is not clear in which capacity the defendants are sued, the course of

 proceedings typically indicates the nature of the liability sought to be

 imposed.” Young Apartments, Inc. v. Town of Jupiter, FL, 529 F.3d 1027, 1047

 (11th Cir. 2008) (quoting Jackson v. Ga. Dep't of Trans., 16 F.3d 1573, 1575 (11th

 Cir.1994)). The Eleventh Circuit has explained that

       [i]n looking at the course of proceedings, courts consider such factors as
       the nature of plaintiff's claims, requests for compensatory or punitive
       damages, and the nature of any defenses raised in response to the
       complaint, particularly claims of qualified immunity which serve as an
       indicator that the defendant had actual knowledge of the potential for
       individual liability.

 Id. at 1047 (citing Moore v. City of Harriman, 272 F.3d 769, 772 n.1 (6th Cir. 2001)).

 The Court further notes that

       [a]lthough “the course of proceedings” may ultimately reveal in what
       capacity the Defendants are being sued, the Defendants should be on
       notice of the capacities in which they are sued prior to the summary



                                            4
Case 2:19-cv-00114-JLB-NPM Document 117 Filed 09/29/20 Page 5 of 6 PageID 1436




       judgment stage of the case so that applicable defenses can be
       addressed and unnecessary filings and appearances can be avoided.

 Woynar v. Chitwood, No. 6:10-CV-1458-28GJK, 2011 WL 5025276, at *5 (M.D. Fla.

 Oct. 21, 2011) (emphasis added). Applying the course-of-proceedings test to Mr.

 Jones’ amended complaint, the Court determines that the Defendants are being

 sued in both their individual and official capacities.

       A review of the amended complaint alone might have made the Court unsure

 of this result. For instance, Mr. Jones’s amended complaint seeks punitive

 damages, which “are only available from government officials when they are sued in

 their individual capacities.” (Doc. 15 at 14); Young Apartments, Inc., 529 F.3d at

 1047. Moreover, Defendants’ answer and motion for summary judgment raise the

 defense of qualified immunity, which is only available to parties being sued in their

 individual capacity. (Doc. 33 at ¶27; Doc. 109 at 20–25); Young Apartments, Inc.,

 529 F.3d at 1047. Next, the amended complaint contains a malicious prosecution

 claim by way of section 1983; this type of claim cannot be brought against parties in

 their official capacity under Florida law. See generally C.P. by & through Perez v.

 Collier Cty., 145 F. Supp. 3d 1085, 1094 (M.D. Fla. 2015). And finally, the amended

 complaint contains no mention whatsoever of an unlawful policy or custom by the

 City, which is necessary to support an official-capacity claim. Graham, 473 U.S. at

 166 (quoting Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694 (1978)).

       However, upon review of the entire course of proceedings, Defendants’

 individual and official capacities have both been implicated. In his deposition, Mr.

 Jones testified that he intended to sue Defendants in both capacities. (Doc. 111-7 at



                                            5
Case 2:19-cv-00114-JLB-NPM Document 117 Filed 09/29/20 Page 6 of 6 PageID 1437




 101:16–102:4.) Expert witnesses (and the City itself) have been deposed regarding

 the City’s policies and customs. (Docs. 71, 111-9.) Attorneys have appeared on

 behalf of Defendants in their official capacities. (Docs. 84–87.) In short, both Mr.

 Jones and the City have assumed that official-capacity claims exist in this case, and

 the course of proceedings has been shaped by this continuing assumption.

       Therefore, the Court vacates its prior order from September 22, 2020 (Doc.

 114) and reinstates Defendants’ motion for summary judgment (Doc. 109). But the

 Court stresses that this exercise could have been avoided if the parties had

 addressed the issue of capacity at the inception of this case. The Court is mindful of

 the rising costs of litigation; a dispositive motion could be an expensive endeavor for

 an interested party (like the City). But a summary judgment motion should very

 rarely, if ever, be filed “in [an] abundance of caution.” Whether Defendants were

 sued in their individual or official capacities is an important issue that the City

 should have clarified at an earlier stage of the litigation.

       Accordingly, it is ORDERED:

       This Court’s Endorsed Order (Doc. 114) dated September 22, 2020, is

 VACATED, and Defendants’ motion for summary judgment in their individual

 capacities (Doc. 109) is REINSTATED.

       ORDERED in Fort Myers, Florida, on September 29, 2020.




                                             6
